department of the treasury internal_revenue_service u y washington d c coa exempt and division aug uniform issue list 45e t-ep rat legend custodian a bank b ira c tra d custodian e amount f amount g dear the following facts and representations have been submitted under penalty of perjury in this letter is in response to a request for a letter_ruling dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code support of the ruling requested you maintained ira c an individual_retirement_account ira under code sec_408 with custodian a during indicates they sent you notification of the need to rollover the proceeds from ira c they also indicate that since they received no instructions from you they liquidated ira c and sent you a check dated march check or any correspondence from bank b r for the you state that you never received this in j anuary bank b resigned as trustee of ira c bank b taxable_year showing a distribution of amount f from ira c you received a form you immediately contacted bank b who confirmed that the distribution check was never cashed on june anew check totaling amount g was issued this was equal to amount f less federal_income_tax withholding of ten percent on june rolled over amount f into ira d sponsored by custodian e you based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount f on march equity or good conscience because the failure to waive such requirement would be against code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 - cotte sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time 20u447042 during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented indicates that ira c was liquidated by bank b and a distribution check was issued dated march a replacement check was issued dated june could not reasonably satisfy the requirement that amount f be deposited in an ira within days of its distribution by bank b on march you never received this check and under these circumstances you therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from your ira account with custodian a provided all other requirements of sec_408 except the day requirement are met the deposit of amount f into ira d on date will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent 2uu in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter_ruling to your authorized representative if you wish to inquire about this ruling please contact at 9e t ep ra t1 ld sincerely yours cplten ff hiateins manager employee_plans technical group _ enclosures deleted copy of this letter notice of intention to disclose notice cc
